Citation Nr: 0012910
Decision Date: 05/16/00	Archive Date: 09/08/00

DOCKET NO. 99-00 059A       DATE MAY 16, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to a disability rating in excess of zero percent for
residuals of a left inguinal hernioplasty.

REPRESENTATION

The appellant represented by: Fred J. Fleming, Attorney at Law

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD 

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1954 to March 1959.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a November 1998 decision by the Department of Veterans
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which
denied the veteran's claim for an disability rating in excess of
zero percent for residuals of a left inguinal hernioplasty.
Pursuant to his relocation, the veteran's claims file was
transferred to the RO in Los Angeles, California.

The veteran appeared at a personal hearing before the RO in August
1998, and appeared for a hearing before the undersigned Member of
the Board in November 1999. Transcripts of those hearings are of
record.

At the November 1999 hearing, the veteran testified that he was
without representation but wished to continue his appeal. However,
the record reflects that in September 1999, both the veteran and
the representative listed above were notified of the date, time,
and place of the hearing. Also of record is a VA representation
agreement, dated in May 1999, reflecting that the veteran agreed to
representation by the above-noted attorney, effective in March
1999. As the veteran's claims file does not contain a written
revocation of the attorney's authority to represent the veteran,
the Board finds that said agreement remains effective, and the
veteran is duly represented. See 38 C.F.R.  20.603, 20.607 (1999).

2 - 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's claim has been obtained.

2. Service connection has been established for residuals of a left
inguinal hernioplasty, rated as zero percent disabling from
November 2, 1981.

3. The preponderance of the evidence shows that the residuals of a
left inguinal hernioplasty are productive of subjective complaints
of characteristic pain, tenderness, and sensitivity; the
preponderance of evidence does not show that the veteran has
experienced symptoms comparable with a postoperative recurrent
inguinal hernia, readily reducible and well supported by a truss or
belt.

CONCLUSION OF LAW

The criteria for a disability rating in excess of zero percent for
residuals of a left inguinal hernioplasty have not been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.114, Diagnostic Code
7338 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background. Service medical records reflect that the veteran was
hospitalized between May 14, 1955, and May 23, 1955, so that a
unilateral inguinal hernioplasty and hydrocelectomy could be
performed. The narrative summary of the surgical procedure noted
that the postoperative hospital course was uneventful. The service
records reflect no further complaints or treatment pertaining to
the May 1955 hernioplasty. A February 1959 examination conducted at
the veteran's separation from service noted the veteran's 1955
hernioplasty. A "complete recovery" was reported at the separation
examination, with no complications or sequelae. A well- healed
three-inch oblique scar was seen on the veteran's lower left
quadrant.

3 -

In November 1981, the RO received the veteran's claim of service
connection for a number of disorders he contended were service
connected. The record reflects that the veteran was afforded VA
examination in June 1961, which noted the history of an in-service
herniorrhaphy, and revealed that the scar on the right inguinal
area was well healed and nontender.

By a rating decision dated in April 1982, the veteran was awarded
service connection for residuals of a unilateral inguinal
hernioplasty under Diagnostic Code 7338. A disability rating of
zero percent was assigned, effective from November 2, 1981.

The veteran filed a request for an increased evaluation of the
residuals of a left inguinal hernioplasty in March 1991. VA
examination was performed in October 1992, which revealed a well-
healed linear scar parallel to and slightly above the left inguinal
ligament. The veteran stated that there were times when he noticed
tenderness in the area when he vigorously dried himself off after
bathing. The veteran recalled that sometime after the hernioplasty
in May 1955, he was stationed in Korea, where he noted swelling in
the right inguinal region. The veteran reported that he was told by
service personnel that the swelling was actually another hernia. He
stated that service personnel told him to wait until the hernia
increased in size before seeking surgical procedures for relief. On
examination, the VA physician noted that there was no evidence of
recurrent hernia. Examination of the right inguinal area revealed
no present evidence of a hernia. The physician did find significant
tenderness bilaterally in the region of the lower pole of the
epididymis. Diagnosis was left inguinal herniorrhaphy characterized
by history and physical findings as described; and bilateral
tenderness of the epididymis characterized by history and physical
findings as described.

The RO obtained medical records reflecting VA outpatient treatment
the veteran received between and May 1991 and February 1993. The
veteran presented to a VA clinic in May 1991 with complaints of
continued pain and tightness in the perineum and scrotum, mostly on
the right side. Examination was negative except

- 4 - 

for the presence of an intra-penile prosthesis, which the VA
examiner suspected, with uncertainty, as the cause of the veteran's
discomfort. Additional VA outpatient records reveal complaints and
treatment relating to, among other things, athlete's foot, coronary
artery disease, diabetes mellitus, right epididymis, and a disorder
of the right hand and wrist.

Medical records dated from January 1992 to March 1992 revealed a
private physician's treatment of the veteran for tenderness in the
left groin area. Treatment included the prescription of non-steroid
medications. The private physician's records reflect complaints by
the veteran that none of the prescribed medications completely
relieved his discomfort. The possibility of re-exploration surgery
was explained to the veteran. The private physician opined,
however, that further surgery would not be particularly helpful,
since no palpable abnormality was found. Additional surgery was
also considered a risk in that it could cause a worsening of the
veteran's symptoms.

By a May 1993 decision, the RO continued the evaluation of the
veteran's residuals of a left inguinal hernioplasty as zero percent
disabling. The veteran did not appeal that decision.

In March 1998, the veteran filed another request for an increase in
the rating assigned to the residuals of the left inguinal
hernioplasty. He was afforded VA examination in April 1998, during
which the veteran reported that symptoms related to the
hernioplasty in 1955 included sensitivity on the left side on this
scrotum. He stated that he could hardly stand to have it touched,
even when bathing. He denied any other symptoms. The veteran
reiterated his contention that he was diagnosed with a second
hernia when he was stationed in Korea. Examination revealed a well-
healed left inguinal hernioplasty scar without any evidence of
recurrence. No unusual sensitivity was noted. The VA physician
noted that the veteran had undergone some abdominal and peripheral
vascular surgery, and had scars associated those procedures which
did not involve the hernia scar. Diagnosis was postoperative status
repair of a left inguinal hernia with normal findings.

- 5 -

At the August 1998 hearing before the RO, the veteran testified
that he was not working and was on social security disability. When
asked if the residuals of the left inguinal hernioplasty were
considered by the Social Security Administration in its decision to
award disability benefits, the veteran answered no. The veteran
testified that the residuals of his left inguinal hernioplasty
interfered with his work as mail carrier. He expressed that he
could not remember if he had ever missed work, in any of his jobs,
because the groin pain was so bad. He reported that he required
help with heavy lifting, and could not mow the lawn, lift
furniture, skate, or swim. The veteran also testified about his
experience in Korea, where a "big knot" developed near the same
area the May 1955 hernioplasty had been performed. The veteran
testified that he could not remember the date, but he was told by
service personnel that he had experienced another hernia. He stated
that he was told "we're going to wait until it gets a little bit
bigger before we do anything about it." The veteran contended that
this was another in-service hernia that was ignored, and opined
that it might be responsible for the current symptoms he
experienced.

Additional VA outpatient records were obtained, reflecting
treatment the veteran received between December 1994 and August
1998. Those records are negative for showing any complaint,
diagnosis, or treatment related to residuals of the veteran's left
inguinal hernioplasty.

By a November 1998 rating decision, the RO held that the evidence
of record did not demonstrate that the veteran experienced a
postoperative recurrent hernia which was readily reducible and well
supported by a truss or belt, so as to warrant an evaluation of 10
percent under Diagnostic Code 7338. Accordingly, the zero percent
disability rating previously assigned was continued. The RO also
considered whether an extraschedular evaluation pursuant to 38
C.F.R. 3.321 (1999) was warranted. It was held that the record had
not demonstrated that the residuals of the left inguinal
hernioplasty required frequent hospitalization, or markedly
interfered with employment, such as would warrant application of an
extraschedular evaluation. The veteran initiated a timely appeal of
the November 1998 decision.

6 -

At the November 1999 hearing before the undersigned Member of the
Board, the veteran testified that he still experienced a lot of
pain near his scrotum. He denied having to wear a truss or any kind
of support, and stated that support had not been recommended by
physicians. The veteran testified that the only time he really
noticed a lot of pain was when he washed between his legs while
bathing, and that the area around his scrotum was very tender. He
did not complain of pain while sleeping, but stated that there was
pain at times when driving.

Legal Criteria and Analysis. Under the applicable criteria,
disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4 (1999). Separate
diagnostic codes identify the various disabilities. In regard to
any request for an increased schedular evaluation, the Board will
only consider the factors as enumerated in the applicable rating
criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994);
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The present level of disability is of primary concern; the
regulations do not give past medical reports precedence over
current findings. See Francisco v. Brown, 7 Vet. App. 55 (1994).
The degree of impairment resulting from a disability is a factual
determination and the Board's primary focus in such cases is upon
the current severity of the disability. Id. at 57-58; Solomon v.
Brown, 6 Vet. App. 396, 402 (1994).

The criteria of 38 C.F.R. 4.114, Diagnostic Code 7338 provide for
the evaluation of an inguinal hernia. The rating criteria provide
that a 60 percent rating is warranted when there are symptoms
comparable with a large, postoperative, recurrent inguinal hernia,
not well supported under ordinary conditions and not readily
reducible, when considered inoperable. A 30 percent rating is
warranted when there are symptoms comparable with an inguinal
hernia that is small, postoperative recurrent, or unoperated
irremediable, not well supported by a truss, or not readily
reducible. A 10 percent rating is warranted when the symptoms are
comparable with a postoperative recurrent inguinal hernia, readily
reducible and well supported by a truss or belt. A zero percent
rating is warranted when the

7 - 

symptoms are comparable with a small, reducible inguinal hernia, or
without true hernia protrusion.

Where there is a question as to which of two evaluations apply, the
higher evaluation will be assigned if the disability picture more
nearly approximates the criteria required for that rating.
Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7 (1999).
All benefit of the doubt will be resolved in the veteran's favor.
38 U.S.C.A. 5107(b); 38 C.F.R. 4.3 (1999).

In the instant case, the totality of the evidence (most
significantly the findings of VA examination in April 1998, along
with VA outpatient records dated through August 1998; see Francisco
and Solomon, both supra) has revealed that the residuals of the
veteran's left inguinal hernioplasty are productive of subjective
complaints of pain and sensitivity, and subjective complaints of
some functional impairment. However, objective examination by VA
physicians and private physicians have consistently revealed normal
findings associated with the veteran's residuals of a left inguinal
hernioplasty. Moreover, as noted above, VA medical records dated
through August 1998 are entirely negative for complaints,
diagnosis, or treatment of the veteran's service-connected
postoperative hernia disability.

In regard to the veteran's contention that service personnel told
him that he suffered a second hernia while stationed in Korea, it
must be noted that the Court has held that a lay person's statement
about what a physician told him or her, i.e., "hearsay medical
evidence," cannot constitute the medical evidence, or medical
diagnosis, of in-service etiology of a current disability. See
Robinette v. Brown, 8 Vet. App. 69 (1995). Inasmuch as the
veteran's service records are negative for showing that he
experienced a hernia in addition to the one for which a
hernioplasty was performed in May 1955, the Board finds that the
veteran's testimony and statements regarding the incurrence of a
hernia while stationed in Korea are not competent to establish that
he experienced a second hernia while on active duty. Moreover, even
if it were shown by competent evidence that the veteran experienced
a hernia while stationed in Korea, the current medical evidence
would demonstrate that no current disorder, with origins in Korea,
is present or productive of any symptoms whatsoever.

- 8 -

In sum, because there is no evidence suggesting that the
postoperative residuals of a left inguinal hernioplasty are
recurrent, readily reducible, or supported by a truss or belt, the
Board finds that a rating in excess of zero percent is not
warranted on the basis of the criteria set forth in Diagnostic Code
7338. VA examinations and outpatient records, along with the
findings of private physicians, are entirely negative for showing
the criteria that would warrant a 10 percent rating under
Diagnostic Code 7338. VA examination in April 1998 reflects normal
findings associated with the residuals of the veteran's left
inguinal hernioplasty. The veteran himself has testified that he
does not wear a truss or belt. The April 1998 VA examination, and
essentially all other medical reports of record, and including the
veteran's own statements and testimony, are negative for
establishing that the veteran has experienced symptoms comparable
with a postoperative recurrent inguinal hernia, readily reducible
and well supported by a truss or belt, such that would warrant a
disability rating of 10 percent under Diagnostic Code 7338. Since
the residuals of the veteran's left inguinal hernioplasty do not
meet the criteria for a 10 percent rating, it is axiomatic that the
Board also finds that the residuals of the veteran's left inguinal
hernioplasty, do not meet the criteria for a 30 percent or a 60
percent rating.

Further, the Board finds that a separate compensable rating for the
post-operative scar resulting from the veteran's hernioplasty is
not warranted inasmuch as the scar has not been described as poorly
nourished, tender and painful, or productive of any limitation of
function. See 38 C.F.R. 4.118, Diagnostic Codes 7803, 7804, 7805
(1999).

The Board has considered all pertinent aspects of 38 C.F.R. Parts
3 and 4 as required by the Court in Schafrath, 1 Vet. App. 589. The
competent evidence of record simply does not provide a basis which
permits an evaluation in excess of zero percent under the
applicable diagnostic code outlined above. Specifically, the
medical findings do not demonstrate that the degree of impairment
resulting from residuals of the veteran's left inguinal
hernioplasty meet or more nearly approximate the criteria for a
disability rating in excess of the zero percent currently

9 -

assigned. Accordingly, the veteran's claim for a disability rating
in excess of zero percent for residuals of a left inguinal
hernioplasty must be denied.

The Board, for the reasons set forth above, concludes that the
history, symptoms, and manifestations of the residuals of the
veteran's left inguinal hernioplasty, are consistent with the zero
percent disability rating currently assigned, and that the
preponderance of the evidence is against an evaluation in excess of
zero percent. The evidence is not in relative equipoise, and the
disability picture, as discussed above, does not approximate the
criteria for a higher rating. Accordingly, the provisions of 38
U.S.C.A. 5107(b) and 38 C.F.R. 4.3 are not for application.

Additional Matter. In a January 1999 letter, a former
representative of the veteran contended that, due to the pain the
veteran testified to experiencing from the residuals of his
hernioplasty, an evaluation in excess of zero percent was warranted
on an extraschedular basis, pursuant to 38 C.F.R. 3.321. As noted
above, the RO had already considered an extraschedular rating in
the November 1998 rating decision, and found that application of
the same to the facts of this case was not warranted. The Board has
also considered possible entitlement to an extraschedular
evaluation under the provisions of 38 C.F.R. 3.321, and concurs
with the findings of the RO that the veteran's claim has not
presented such an exceptional or unusual disability picture, with
related factors including frequent hospitalizations or marked
interference with employment, as to render impractical the
application of the regular schedular standards. The veteran has not
been frequently hospitalized recently such as to warrant
extraschedular consideration. Although he has subjectively
experienced a measure of interference with his employment, it must
be noted that he currently receives a social security disability
award; the reason for which, based on the veteran's own testimony,
is not related to the residuals of his left inguinal hernioplasty.
Based on these considerations, the Board finds that the RO did not
err in failing to refer this claim to the Director of the
Compensation and Pension Service for an initial determination. See
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

- 10-

ORDER

A disability rating in excess of zero percent for residuals of a
left inguinal hernioplasty is denied.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals


- 11 -


